Name: 94/437/EC: Commission Decision of 14 June 1994 amending Commission Decision 93/53/EEC setting up a Scientific Committee for designations of origin, geographical indications and certificates of specific character
 Type: Decision
 Subject Matter: EU institutions and European civil service;  agricultural activity;  research and intellectual property;  marketing;  agricultural structures and production;  foodstuff
 Date Published: 1994-07-14

 Avis juridique important|31994D043794/437/EC: Commission Decision of 14 June 1994 amending Commission Decision 93/53/EEC setting up a Scientific Committee for designations of origin, geographical indications and certificates of specific character Official Journal L 180 , 14/07/1994 P. 0047 - 0047 Finnish special edition: Chapter 3 Volume 59 P. 0063 Swedish special edition: Chapter 3 Volume 59 P. 0063 COMMISSION DECISION of 14 June 1994 amending Commission Decision 93/53/EEC setting up a Scientific Committee for designations of origin, geographical indications and certificates of specific character (94/437/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas Article 5 of Commission Decision 93/53/EEC of 21 December 1992 setting up a Scientific Committee for designations of origin, geographical indications and certificates of specific character (1) stipulates that the Committee's proceedings shall be valid only when all its members are present; whereas this requirement is liable to prevent the Committee from giving opinions; whereas to avoid this inconvenience the Committee's proceedings should be valid when at least five of its members are present, HAS DECIDED AS FOLLOWS: Sole Article In Article 5 of Decision 93/53/EEC the first sentence is hereby replaced by: 'The Committee's proceedings shall be valid only when at least five of its members are present'. Done at Brussels, 14 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 13, 21. 1. 1993, p. 16.